COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §               No. 08-18-00142-CR
  JEREMIAH SUSTAITA,
                                                   §                  Appeal from the
                    Appellant,
                                                   §                 34th District Court
  v.
                                                   §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                   §               (TC# 20150D00821)
                    State.
                                              §
                                            ORDER

       On August 14, 2018, Appellant filed notice of appeal from interlocutory rulings made by

the trial court, including an order denying Appellant’s motion to dismiss. The Court notified

Appellant of its intent to dismiss the appeal for lack of jurisdiction and Appellant filed his written

response. On August 17, 2018, Appellant filed an emergency motion to stay proceedings in the

trial court, including the jury trial set for August 20, 2018. The motion to stay is DENIED.

       IT IS SO ORDERED this 17th day of August, 2018.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.